Citation Nr: 0532327	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right ankle 
disability, as secondary to a service-connected shell 
fragment wound of the distal and lateral right thigh with 
atrophy and internal derangement of the right knee with 
instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.  The RO 
in Oakland, California, currently has jurisdiction over the 
case.


FINDING OF FACT

The veteran's right ankle disability was not caused or 
aggravated by his service-connected shell fragment wound of 
the distal and lateral right thigh with atrophy and internal 
derangement of the right knee with instability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ankle disability, as secondary to a service-connected 
shell fragment wound of the distal and lateral right thigh 
with atrophy and internal derangement of the right knee with 
instability, have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in April 2003, which was remailed in June 
2003.  The veteran was told of the requirements to 
successfully establish secondary service connection, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim (which 
would include that in his possession) to the RO.  The content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  An additional letter was 
mailed to the veteran in June 2005.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case, the Board finds that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The veteran was provided VCAA notice after the initial RO 
adjudication of his claim.  However, any defect with respect 
to the timing of the VCAA notice was nonprejudicial.  There 
is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letter was subsequently considered by the RO.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in 1999 and 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran is service connected for a shell fragment wound 
of the distal and lateral right thigh with atrophy and 
internal derangement of the right knee with instability. He 
contends that his service-connected right knee disability 
caused him to fall from his horse and fracture his right 
ankle.  After a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

The record shows that the veteran received private medical 
treatment in January 1990 for a bilateral malleolar fracture 
of the right ankle with disruption of the ankle mortise, 
which he sustained when he fell off his horse onto his right 
ankle.  He underwent surgery to repair the injury.

The veteran was afforded a VA examination in July 1999.  He 
stated that in 1990 he fell off a horse and fractured his 
ankle.  The examiner (P.S.) observed that the veteran's right 
leg was shorter than the left leg (89 centimeters on the 
right versus 91.5 centimeters on the left).  The examiner 
stated that without the initial right lower extremity injury, 
the right ankle injury was avoidable.  

In September 1999, the examiner submitted an addendum to her 
August 1999 examination report.  The veteran was diagnosed as 
having mild degenerative joint disease, status post open 
reduction internal fixation of a previous right ankle 
fracture, well-corticated bony fragment and mild soft tissue 
swelling.  The examiner stated that the veteran's status post 
right ankle injury was at least as likely as not related to 
the right leg injury because the right leg injury caused 
shortening of the right leg which made balancing more 
difficult.  It was also noted that there were no medical 
records to review.

In a December 2000 VA Form 9, the veteran stated that his 
right ankle fracture would not have happened if his right 
thigh was not 40% disabled, because this caused his leg to be 
weak.

The veteran stated in correspondence dated in July 2003 that 
he was riding a mare horse that "started to get rowdy, so I 
stood up and my leg gave a way, I fell sideways to the right, 
she spooked and she threw me backwards."  The veteran stated 
that was thrown about six feet into the air and landed on his 
ankle causing it to be broken in three places.  

At his personal hearing in April 2004, the veteran testified 
that he was riding a bronco on the side of the road with some 
of his buddies.  He said that when he went to get off the 
horse, his leg bucked and he slid.  The horse threw her rear 
end up and he landed on his ankle and broke it in five 
places.  The veteran argued that he would not have fallen of 
the horse of not for his right knee disability.  The hearing 
officer asked him to provide written statements from his 
buddies concerning their observation of the event.  The 
veteran stated that he would provide statements if he could 
locate his buddies.

In June 2004, the veteran underwent another VA examination 
with a different examiner (M.P.).  The claims file was 
reviewed.  The veteran stated that while riding a horse, he 
stood in the stir-ups of the saddle and the horse threw him.  
The examiner observed that both legs were equal in length.  
The examiner stated that the right ankle injury was not due 
to any weakness and or pain of the right femur, but was 
caused by the horse being spooked and throwing his rider off.  

In February 2005, the June 2004 VA examiner (M.P.) re-
evaluated the veteran and stated that his findings were the 
same as the June 2004 examination and resubmitted that 
examination report.  

The evidence against the claim consists of (1) the January 
1990 medical treatment records which note that the veteran 
fell off a horse, with no mention of any involvement of the 
right thigh/knee related to the incident, and (2) the opinion 
of the VA examiner in June 2004 and February 2005.  
Essentially, the evidence in favor of the claim consists of 
(1) the veteran's lay statements and testimony, and (2) the 
opinion of the VA examiner in August and September 1999.

With respect to the evidence in favor of the claim, the Court 
has held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board has considered the statements and hearing testimony 
provided by the veteran maintaining that a causal 
relationship exists between the right ankle injury sustained 
when he fell from a horse and the service-connected right 
thigh/knee disability.  However, in the course of the pursuit 
of his claim, he has offered inconsistent statements.  For 
example, in July 2003 the veteran stated that the horse he 
was riding got rowdy, so he stood up and his leg gave a way.  
He reportedly fell sideways to the right, and the horse 
spooked and threw him backwards six feet in the air.  
However, in April 2004 he testified that when he went to get 
off his horse, his leg bucked and he slid.  He said that the 
horse threw her rear end up and he landed on his ankle.  
There are discrepancies in these two accounts of the 
incident, and it is difficult to reconcile them.  The hearing 
officer asked the veteran to provide written statements from 
his riding buddies concerning their observation of the event; 
however, he did not comply.  

Additionally, the treatment records surrounding the veteran's 
injury in 1990 note only that he fell from his horse, with no 
mention of any involvement of his right thigh/knee 
disability.  The veteran's statements and testimony as to a 
causal relationship, provided several years after the fact, 
must be considered in light of evidence contemporaneous with 
the event, namely, the medical records which make no mention 
of a right thigh/knee disability as the cause for the 
accident.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  In view of the 
foregoing, the Board finds that the veteran's statements that 
his right knee disability caused him to fall from his horse 
are not credible.  

Although two VA examiners offered opinions as to whether the 
veteran's right ankle injury was caused by his service-
connected thigh/knee disability, they did not actually 
witness the veteran's fall from the horse and, therefore, 
their opinions as to the cause of the ankle injury are no 
more than pure speculation.  For this reason, the Board 
accords the opinions little weight.  More importantly, the 
cause of the veteran's fall is a factual determination to be 
made by adjudicators, as opposed to a medical issue.

Additionally, as noted above, the regulation providing for 
secondary service connection states that disability which is 
proximately due to or the result of service-connected disease 
or injury shall be service connected.   "Proximate cause" is 
defined as that which in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces the 
injury, and without which, would not have occurred.   Black's 
Law Dictionary, 4th Ed. 1391 (1951).  A "proximate 
consequence or result" is defined as one which succeeds 
naturally in the ordinary course of things." Id.  The 
service-connected right leg disability is not the proximate 
cause of the right ankle disability because of an intervening 
force:  the horse throwing the veteran.  The chain of 
causation proposed by the veteran is too tenuous to establish 
that his service-connected disability was the proximate cause 
of his ankle injury.  

There is simply no persuasive evidence in support of the 
veteran's claim.  After consideration all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against this claim.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim of entitlement to secondary service connection for a 
right ankle disability must therefore be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the 



benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a right ankle disability, as secondary 
to a service-connected shell fragment wound of the distal and 
lateral right thigh with atrophy and internal derangement of 
the right knee with instability, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


